      Case 7:19-cv-03617-PMH-AEK Document 124
                                          123 Filed 04/19/21
                                                    04/16/21 Page 1 of 2


                                                                         Littler Mendelson, PC
                                                                         900 Third Avenue
                                                                         New York, NY 10022.3298




                                                                         Jean L. Schmidt
                                                                         212.497.8486 direct
                                                                         212.583.9600 main
April 16, 2021                                                           646.417.7534 fax
                                                                         jschmidt@littler.com


VIA ECF
                                                            Application granted in part. Defendant's pre-motion
                                                            letter is due April 23, 2021; Plaintiff's opposition is due
Hon. Phillip M. Halpern                                     April 30, 2021. The parties' request to increase the
United States District Court                                page limit is denied. The April 29, 2021 conference is
Southern District of New York                               adjourned to May 17, 2021 at 12:00 p.m.
Daniel Patrick Moynihan
United States Courthouse                                    SO ORDERED.
500 Pearl St.
New York, NY 10007‐1312                                     _______________________
                                                            Philip M. Halpern
                                                            United States District Judge
                 Re:      Emanuel v. Gap, Inc., et al.
                          Case No.: 19‐cv‐03617‐PMH‐AEK Dated: White Plains, New York
                                                                    April 19, 2021
Dear Judge Halpern:

We represent Defendants Gap, Inc., Banana Republic, LLC, Michelle Russo, Toni Lynn Borowski and
Gregoire Jean‐Louis (collectively “Defendants”) in connection with the above‐referenced matter.

As your Honor is aware, Defendants intend to file a motion for summary judgment in this matter. Pursuant
to Judge Smith’s Case Management Order (Dkt. 101), the pre‐motion letter is currently due April 19, 2021
and Plaintiffs’ opposition is due April 26, 2021.

Pursuant to Rules 1(C) and (E)(vii) of your Honor’s individual rules, we write jointly with Plaintiffs to
request a brief extension of these dates. Specifically, the parties request that the date for Defendants’
submission of their pre‐motion letter be extended to April 23, 2021, and the date for Plaintiff’s opposition
be extended to April 30, 2021. The extension is necessary to provide sufficient time for Plaintiffs to
prepare its response to Defendants’ 56.1 Statement and allow time for Defendants to review Plaintiffs’
response before submission of the pre‐motion letter.

The parties further request to increase the page limit for the pre‐motion submissions to no more than
eight pages, double spaced. This request is made due to the fact this matter involves two Plaintiffs and is
fact intensive.

Lastly, the parties further request an adjournment of the telephonic conference scheduled before Your
Honor on April 29, 2021 at 10:00am to a date during the week of May 3, 2021, to which both parties are
fully available. Both parties are available from May 3 – 6th.

We thank the Court for its time and consideration.

Respectfully submitted,
      Case 7:19-cv-03617-PMH-AEK Document 124
                                          123 Filed 04/19/21
                                                    04/16/21 Page 2 of 2


April 16, 2021
Page 2




/s/ Jean L. Schmidt

Jean L. Schmidt
cc:      Parisis G. Filippatos, Esq.
